                 Case 2:18-cr-00142-JAM Document 96 Filed 08/13/21 Page 1 of 3


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ROSS PEARSON
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:18-CR-00142-JAM
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   DEAN ORLANDO YOUNG,                                 DATE: August 17, 2021
                                                         TIME: 9:30 a.m.
15                                Defendant.             COURT: Hon. John A. Mendez
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.      By previous order, this matter was set for status on August 17, 2021.

21          2.      By this stipulation, the parties now move to continue the status conference until August

22 31, 2021, and to exclude time between August 17, 2021, and August 31, 2021, under 18 U.S.C.

23 § 3161(h)(7)(A), B(iv) [Local Code T4].

24          3.      The parties agree and stipulate, and request that the Court find the following:

25                  a)     The government has represented that the discovery associated with this case

26          includes 219 pages of reports and memoranda, 445 photos, and a litany of audio and video

27          recordings. In addition, since the last status conference in this case the government has produced

28          an additional forensic report and phone extraction of the defendant’s phone. All of this


      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:18-cr-00142-JAM Document 96 Filed 08/13/21 Page 2 of 3


 1          discovery has been either produced directly to counsel and/or made available for inspection and

 2          copying.

 3                  b)     Counsel for defendant desires additional time to review the new discovery

 4          materials, as well as the items already produced, discuss them with their clients, conduct research

 5          into any potential suppression issues or motions to dismiss, conduct additional investigation, and

 6          prepare for trial. The parties have also engaged in plea discussions and are optimistic that they

 7          will be able to resolve this case without a trial. The United States has previously extended a plea

 8          offer to Young, which would resolve potential charges in another district as well as charges in

 9          this case. Since the last continuance in this matter, the parties have reached an agreement in

10          principle, but counsel for Young still needs additional time to investigate and finalize one

11          additional aspect of the plea. The parties anticipate that they will be able to convert the next

12          status conference to a change of plea hearing.

13                  c)     Counsel for defendant believes that failure to grant the above-requested

14          continuance would deny him/her the reasonable time necessary for effective preparation, taking

15          into account the exercise of due diligence.

16                  d)     The government does not object to the continuance.

17                  e)     Based on the above-stated findings, the ends of justice served by continuing the

18          case as requested outweigh the interest of the public and the defendant in a trial within the

19          original date prescribed by the Speedy Trial Act.

20                  f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

21          et seq., within which trial must commence, the time period of August 17, 2021 to August 31,

22          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

23          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

24          of the Court’s finding that the ends of justice served by taking such action outweigh the best

25          interest of the public and the defendant in a speedy trial.

26          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

27 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

28 must commence.

      STIPULATION REGARDING EXCLUDABLE TIME               2
      PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:18-cr-00142-JAM Document 96 Filed 08/13/21 Page 3 of 3


 1        IT IS SO STIPULATED.

 2

 3
     Dated: August 12, 2021                         PHILLIP A. TALBERT
 4                                                  Acting United States Attorney
 5
                                                    /s/ ROSS PEARSON
 6                                                  ROSS PEARSON
                                                    Assistant United States Attorney
 7

 8
     Dated: August 12, 2021                         /s/ Jerome Price
 9                                                  JEROME PRICE
10                                                  Counsel for Defendant
                                                    DEAN ORLANDO YOUNG
11                                                  (Authorized by email on August
                                                    12, 2021)
12

13

14

15
                                        FINDINGS AND ORDER
16
          IT IS SO FOUND AND ORDERED this 12th day of August, 2021.
17

18                                             /s/ John A. Mendez
19                                             THE HONORABLE JOHN A. MENDEZ
                                               UNITED STATES DISTRICT COURT JUDGE
20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
     PERIODS UNDER SPEEDY TRIAL ACT
